DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-13 and 17-23 are pending in this application.  Claims 6 and 14-16 have been cancelled.  Claims 1-5, 7-13 and 17-23 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed January 3, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 17-23  are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (WO 2015/170983 A1) in view of Giuseppin et al (EP 1920662) and Edens et al (WO 97/42834) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 1-5, 7-13 and 17-23 , Bakker et al teach a chewy candy comprising a starch-based gelling agent, wherein said gelling agent is a highly branched starch (HBS).  Said HBS is obtained by treatment of starch or a starch derivative with glycogen branching enzyme (EC 2.4.1.18) and said HBS has a molecular branching degree of at least 6%, preferably at least 6.5%, wherein the molecular branching degree is defined as the percentage of α-1,6 glycosidic linkages of the total of α-1,6 and α-1,4 glycosidic linkages ((α-1,6 /(α- 1,6 +α-1,4) *100%).  Bakker et al also teaches the use of highly branched starch as gelatin replacer in a pulled and/or aerated gelled confectionary product in order to produce vegan or vegetarians products.  Bakker et al teach as well the method for providing the chewy candy. See entire document.
The claims differ as to the use of a native potato protein. 
The technical effect provided by the distinguishing feature (presence of native potato protein) is that it acts as a foam structuring agent (whipping agent) (page 3 of the description). The problem to be solved by the present invention may therefore be regarded as how to provide or to improve the foam properties of the composition comprising HBS. 
Giuseppin et al teach using native potato protein as providing the same advantages as in the claimed invention (see entire document, especially paragraph [0049]).
Edens et al teach the use of undenatured potato protein, especially as advantageous in whipped products(see entire document, especially page 4, lines 29-31).  Edens et al teach the use of potato protein to replace all or a portion of gelatin (page 4, lines 12-18).
 It would have been obvious to a person of ordinary skill in the art to use a native potato protein as taught by Giuseppin et al and Edens et al in that of Bakker et al because it is conventional in the art to use native potato protein in order to solve the problem posed.  It is considered obvious for the skilled person to provide a foam structuring composition and an aerated confectionery product comprising the foam composition. 
The dependent claims appear to contain obvious additional modifications.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Applicant argues that Bakker is not analogous art and that the claimed invention is directed to an aerated product.
In response to applicant's argument that Bakker  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bakker is directed to a confection as is claimed.
In response to applicant's argument that the claimed product is for use in the manufacture of an aerated confectionery product, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant claims “a density up to 0.5 g/cm.3 “  It is noted that “up to” includes a range of from  0-0.5 g/cm.3   Applicant’s claims do not patentably define over the cited prior art.
The prior art teaches the claimed components and process steps to obtain a confection.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
July 28, 2022